Citation Nr: 1007844	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran testified at an October 2007 Travel Board 
hearing.

The Board remanded the claim in March 2009 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.

The claim was remanded in March 2009 in order to obtain 
outstanding VA medical treatment reports and to afford the 
Veteran a VA examination.  At the October 2007 hearing, the 
Veteran testified that he receives all of his treatment from 
the Salisbury VA Medical Center (VAMC).  

The RO requested and obtained additional medical treatment 
reports from the Salisbury VAMC.  Requests for treatment 
reports from the Asheville VAMC yielded negative results.  

In correspondence received in December 2009, the Veteran 
reported that he also received treatment at the Fayetteville, 
North Carolina VAMC from 1988 or 1989 and that there was no 
indication that these records had been requested or obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the evidence of more 
recent VA treatment potentially pertinent to Veteran's claim, 
the RO must obtain the outstanding VA medical records, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Furthermore, the Veteran underwent a VA examination in June 
2009.  The examiner essentially provided negative nexus 
opinions as to whether the Veteran's upper and lower 
extremity paresthesias is related to exposure to herbicides 
or other toxins or is due to parachute jumps during service.  
In this case, however, the Veteran also contends that his 
disorder is related to vibrations experienced during years of 
flying while on active duty service.  This contention was not 
addressed in the examination report.  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
As such, further VA opinion is warranted.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran from the VAMC in Fayetteville, 
North Carolina, dating from 1988 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  When the above has been accomplished, 
the RO should refer the Veteran's claims 
file, to include a copy of this REMAND, to 
the examiner who conducted the June 2009 
VA examination for review.  Re-examination 
is not required.  The examiner is asked to 
provide the following:  Whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
upper and lower extremity paresthesias is 
proximately due to or the result of 
vibrations experienced during years of 
flying during active duty service?  If the 
examiner is unable to answer the question 
without a physical examination of the 
Veteran, an examination should be 
scheduled.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


